ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 2/24/2022 has been entered.  Claims 1-2, 4-5, 8-9, 11, 14, and 19 have been amended.  Claim 20 has been cancelled.  No claims have been added.  Claims 1-19 are still pending in this application, with claim 1 being independent.
The objections to the Drawings have been withdrawn in view of the amendment.
The objections to Claims 1-2, 4-5, 8-9, 11, and 14 have been withdrawn in view of the amendment.
The rejection of Claim 14 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.

Drawings
The drawings were received on 2/24/2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable for the same reasons previously discussed in Section 14 of the Non-Final Rejection mailed 9/24/2021.

Claims 2-19 depend on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875